 

Exhibit 10.59

 

SUBSCRIPTION AGREEMENT

 

This agreement may be entered into electronically or physically between you (the
“Investor” or “Subscriber”) and Verb Technology Company, Inc. a Nevada
corporation (the “Company”), for a subscription to purchase shares of common
stock of the Company (the “Common Stock”).

 

SECTION I

 

1. Instructions.

 

Each person considering subscribing for the Common Stock should carefully review
the information and instructions set out in this Agreement.

 

2. Subscription Agreement.

 

This Agreement will be executed upon the Subscriber and us electronically or
physically countersigning. An electronic or physical copy of the Agreement will
be made accessible to you. A second copy of the Agreement will be kept by us.

 

THE PRICE PER SHARE IS US$1.20. INVESTORS SHOULD REFER TO SECTION II PARAGRAPH 2
“ACCEPTANCE OF SUBSCRIPTION AND ISSUANCE OF COMMON STOCK” FOR A DESCRIPTION OF
THE PROCESS BY WHICH THE COMPANY WILL ACCEPT SUBSCRIPTIONS.

 

3. Purchase of Common Stock. The number of shares of Common Stock purchased
under this Agreement, and the total purchase price of the Common Stock is
specified in the signature page to this Agreement.     4. Certain notices to
Investors.

 

THE COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OR ANY OTHER
JURISDICTION. THE COMMON STOCK HAS RESTRICTIONS ON TRANSFERABILITY AS DESCRIBED
HEREIN.

 

THE OFFER OF COMMON STOCK IN THE UNITED STATES IS BEING MADE PURSUANT TO RULE
506(B) OF REGULATION D OF THE SECURITIES ACT AND PARTICIPATION IN THE OFFERING
IS LIMITED TO (I) INSIDE THE UNITED STATES TO “ACCREDITED INVESTORS” (AS DEFINED
UNDER THE SECURITIES ACT, RULE 506 OF REGULATION D) CONSIDERED “A SAFE HARBOR”
FOR THE PRIVATE OFFERING EXEMPTION OF SECTION 4(A)(2) OF THE SECURITIES ACT AS
AMENDED AND (II) NON-U.S. PERSONS (AS DEFINED IN SECTION 902 OF REGULATION S
UNDER THE SECURITIES ACT) IN AN OFFSHORE TRANSACTION IN RELIANCE ON REGULATIONS
OF THE SECURITIES ACT.

 

Page 1 of 9

 

Verb Technology Company, Inc. – Subscription Agreement

 

 

 

THE COMMON STOCK IS SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE, AND
MAY NOT BE TRANSFERRED OR RESOLD, EXCEPT (A) IF THE HOLDER IS A U.S. PERSON,
UNTIL THE DATE PERMITTED BY APPLICABLE FEDERAL, STATE AND FOREIGN SECURITIES
LAWS (THE “LOCK-UP PERIOD”); (B) IF THE HOLDER IS A NON-U.S. PERSON, TO OTHER
NON-U.S. PERSONS OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 903 OR RULE 904 UNDER THE SECURITIES ACT AND SUBJECT TO
COMPLIANCE WITH APPLICABLE LAWS IN OTHER JURISDICTIONS AND THAT DOES NOT INVOLVE
ANY U.S. PERSONS AS PURCHASERS OR AS ULTIMATE BENEFICIAL OWNERS OF THE COMMON
STOCK (WHETHER DIRECTLY OR INDIRECTLY); OR (C) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF AND, IN EACH CASE, AS PERMITTED UNDER APPLICABLE LAWS AND REGULATIONS OR
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. POST THE LOCK-UP PERIOD NO
COMMON STOCK MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF EITHER AN EFFECTIVE REGISTRATION STATEMENT COVERING THE COMMON STOCK
UNDER THE ACT, AND RELEVANT STATE SECURITIES LAWS, OR AN ACCEPTABLE OPINION OF
LEGAL COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT AND
UNDER THE SECURITIES LAWS OF ALL RELEVANT STATES. PERSONS PURCHASING AS NON-U.S.
PERSONS WILL BE ENTITLED TO RESELL THEIR COMMON STOCK TO OTHER NON-U.S. PERSONS
IN AN OFFSHORE TRANSACTION (IN COMPLIANCE WITH RULE 903 OR RULE 904 AND ANY
APPLICABLE FOREIGN SECURITIES LAWS REQUIREMENTS) AND NOT TO ANY U.S. PERSONS AS
PURCHASERS OR AS ULTIMATE BENEFICIAL OWNERS OF THE COMMON STOCK (WHETHER
DIRECTLY OR INDIRECTLY).

 

THE PURCHASE OF COMMON STOCK INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF LOSS OF THEIR ENTIRE
INVESTMENT.

 

5. Price.

 

The price per shares of Common Stock is US$1.20. Investors whose Common Stock
subscriptions have been accepted and payment received, will receive digital
delivery of the Common Stock from the Company’s stock transfer agent.

 

6. Payment.

 

Payment shall be made in USD by bank wire transfer.

 

Verb Technology Company, Inc.

2210 Newport Blvd Ste. 200

Newport Beach, CA 92663

 

Bank of America

222 Broadway

New York, NY 10038

 

Account Number:

3251 3664 5292

 

Swift Code US$ Inbound:

BOFAUS3N

 

Routing / Transit (ABA) Numbers:

Wires: 026009593

 

Page 2 of 9

 

Verb Technology Company, Inc. – Subscription Agreement

 

 

 

SECTION II

 

SUBSCRIPTION AGREEMENT AND INVESTOR DECLARATION, REPRESENTATIONS AND WARRANTIES

 

1. Application for Common Stock. The Subscriber (the “Subscriber” or “Purchaser”
or “Investor”) hereby applies for and agrees to purchase the number of shares of
Common Stock indicated in the Subscriber’s signature page to this Agreement, at
a price of US$1.20 per share.     2. Acceptance of Subscription and Issuance of
Common Stock. It is understood and agreed that the Company shall have the sole
right, in its complete discretion, to accept or reject this subscription, in
whole or in part, for any reason.  Notwithstanding anything in this Agreement to
the contrary, the Company shall have no obligation to issue any Common Stock to
any person, who has not provided adequate documentation to verify his/her
identification for purposes of compliance with Know Your Customer
(KYC)/Anti-Money Laundering (AML) laws, or who is a resident of a jurisdiction
in which the issuance of Common Stock to him or her would constitute a violation
of law in that jurisdiction.       3. Adoption of Company Documents. The
Subscriber hereby accepts, adopts, and agrees to be bound by each and every
provision contained in the Company’s Certificate of Incorporation and other
corporate governing documents of the Company.     4. Representations and
Warranties of the Company. The Company represents and warrants that:         (a)
It is duly incorporated as a corporation, validly existing and in good standing
under the laws of Nevada, with full power and authority to conduct its business
as it is currently being conducted and to own its assets; and has secured any
other authorizations, approvals, permits and orders required by law for the
operation of business as it is currently being conducted.         (b) It has
duly authorized the issuance and sale of the Common Stock upon the terms of
their offer by all requisite corporate action.         (c) No representation or
warranty by the Company in this Agreement, and no statement by an officer of the
Company contained in any document, certificate or other writing furnished to the
Subscriber in connection with the transactions contemplated hereby, when taken
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make statements herein or therein not misleading
in light of the circumstances in which they are made.

 

Page 3 of 9

 

Verb Technology Company, Inc. – Subscription Agreement

 

 

 

5. Representations and Warranties of the Subscriber. By executing this
Subscription Agreement, the Subscriber represents, warrants and certifies that:
        (a) The Subscriber is purchasing the number of shares of Common Stock
set forth in the Subscriber’s signature page to this Agreement, at a purchase
price of US$1.20 per share.         (b) As of the date hereof, the Subscriber
has received copies of, or was afforded the opportunity to examine all desired
documents, books, and records relating to the Company. The Subscriber
acknowledges that, as of the date hereof: (i) Subscriber is or was aware that
the Company is subject to all the risks incident to the creation and development
of a new business, (ii) Subscriber is or was aware that there are tax and
economic variables and risks that could adversely affect investment in the
Company, (iii) Subscriber, or Subscriber’s business, tax, and legal advisers, if
any, have reviewed the documents and information relating to an investment in
the Company and have advised Subscriber as to the merits and risks of such
investment, (iv) Subscriber, or Subscriber’s advisers, have had ready access to
any and all documents which the Subscriber deems relevant to the purchase of the
Common Stock and not requested information, oral or written, has been withheld,
(v) Subscriber has read and understands the risk factors included in, and the
other contents of, the Company’s securities filings with the Securities &
Exchange Commission, including, but not limited to, the Company’s most recent
Quarterly Report filed on November 14, 2019 located at
https://www.sec.gov/Archives/edgar/data/1566610/000149315219017511/form10-q.htm,
and the Company’s Form S-3 filed on September 17, 2019, located at
https://www.sec.gov/Archives/edgar/data/1566610/000149315219014191/forms-3.htm,
(vi) the Company has made available to the Subscriber, during the course of the
transaction, the opportunity to ask questions of, and receive answers from, the
Company or any person acting on its behalf concerning the terms and conditions
of the offering of the Common Stock and the Company, and to obtain any
additional information, to the extent the Company possesses such information or
can acquire it without unreasonable effort or expense.         (c) The
Subscriber is purchasing the Common Stock in the Subscriber’s own name and for
the Subscriber’s own account and no other person has any interest in or right
with respect to the Common Stock, nor has the Subscriber agreed to give any
person any such interest or right in the future.         (d) The Subscriber is
acquiring the Common Stock for investment and not with a view toward resale in
connection with any distribution of the Common Stock.         (e) Any
disposition of the Common Stock is subject to transfer restrictions imposed by
federal,  state and applicable foreign laws, and the Common Stock will be
subject to such restrictions against sale.         (f) The Subscriber
acknowledges that no agency, stock exchange, governmental authority, securities
commission, or similar regulatory body, has reviewed, endorsed, or made any
finding or determination as to the merit for investment in the Common Stock.

 

Page 4 of 9

 

Verb Technology Company, Inc. – Subscription Agreement

 

 

 

  (g) Either (i) no portion of the assets used by it to purchase or hold the
Common Stock constitutes assets of any (a) employee benefit plan that is subject
to Title I of ERISA, (b) plan, individual retirement account, or other
arrangement that is subject to Section 4975 of the Code or provisions under any
other federal, state, local, non-U.S. or other laws or regulations that are
similar to such provisions of ERISA or the Code (collectively, “Similar Laws”),
or (c) entity whose underlying assets are considered to include plan assets” of
any such plan, account or arrangement or (ii) the purchase and holding of the
Common Stock will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or a similar
violation under any applicable Similar Laws.         (h) By reason of the
Subscriber’s business and financial experience, the Subscriber is capable of
evaluating the merits and risks of this investment and of protecting the
Subscriber’s interest in connection with this investment.         (i) If the
Subscriber is an investor in the U.S., the Subscriber is an “accredited
investor” under Rule 506(b) of Regulation D promulgated under the Securities Act
of 1933 (the “Act”).         (j) If the Subscriber is a person in Canada, the
Subscriber is an accredited investor as defined in Section 1.1 of the National
Instrument 45-106 Prospectus and Registration Exemptions of the Canadian
Securities Administrators and shall comply with all accreditation requirements
under the Canadian securities laws and regulations.  If the Subscriber is a
person not residing in the United States or Canada, the Subscriber satisfies the
accredited investor or other standards applicable in such jurisdiction and shall
comply with all accreditation requirements under the applicable foreign
securities laws and regulations.         (k) Upon request, the Subscriber shall
provide all information and documentation necessary for the Company to comply
with ongoing Anti-Money Laundering (“AML”) and Know Your Client (“KYC”)
policies. The Company reserves the right to reject or cancel a Subscription
Agreement if the Company finds that Subscriber has either provided false KYC/AML
information or documentation, or if the Company finds that Subscriber has
violated AML laws in the United States and/or Canada, or the jurisdiction within
which the Subscriber resides.         (l) He/she does not reside in a country in
which the Company has explicitly stated it is not making the offer available,
such list of countries to be updated by the Company from time to time at its
sole discretion.         (m) He/she is in compliance with the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, as amended, and is not on any governmental
authority watch list and in compliance with any other AML requirements.

 

Page 5 of 9

 

Verb Technology Company, Inc. – Subscription Agreement

 

 

 

  (n) The Subscriber is not, nor is any person or entity controlling, controlled
by or under common control with the Subscriber, acting, directly or indirectly:
            1. in contravention of any applicable laws and regulations,
including anti-money laundering regulations or conventions;             2. on
behalf of terrorist or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) or on any lists or resolutions issued by the United
Nations (whether through the Security Council or otherwise) pursuant to which
dealings with persons specified therein are prohibited, restricted or
discouraged, as such lists may be amended from time to time;             3. for
a senior foreign political figure, any member of a senior foreign political
figure’s immediate family or any close associate of a senior foreign political
figure unless the board of directors of the Company, after being specifically
notified by the Subscriber in writing that it is such a person, conducts further
due diligence and determines that the Subscriber shall be permitted to enter
into this Agreement; or             4. as trustee, agent, representative or
nominee for a foreign shell bank.           (o) If Subscriber is not a United
States person (as defined by Section 7701(a)(30) of the Internal Revenue Code of
1986, as amended), Subscriber hereby represents that it has satisfied itself as
to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Common Stock or any use of this Subscription
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Common Stock, (ii) any foreign exchange restrictions applicable
to such purchase, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale, or transfer of the
Common Stock. Subscriber’s subscription and payment for and continued beneficial
ownership of the Common Stock will not violate any applicable securities or
other laws of the Subscriber’s jurisdiction.         (p) The Social Security
Number (SSN) or Tax Identification Number (TIN) of the Subscriber set forth is
true, accurate, and complete. The Subscriber understands and agrees that there
may be material tax consequences to it of an acquisition, holding, or
disposition of the Common Stock. The Company gives no opinion and makes no
representations with respect to the tax consequences under U.S., state, local,
or foreign tax law of the acquisition, holding, or disposition of the Common
Stock, and the Subscriber acknowledges that it is solely responsible for
determining the tax consequences of its investment.         (q) In reaching the
decision to purchase the Common Stock, the Subscriber has carefully evaluated
his/her financial resources and investment position and the risk associated with
this investment. Subscriber acknowledges he/she is able to bear the economic
risk of this investment.

 

Page 6 of 9

 

Verb Technology Company, Inc. – Subscription Agreement

 

 

 

  (r) By electing to participate in this investment, the Subscriber realizes
that the Subscriber may lose his/her entire investment. The Subscriber further
acknowledges that his/her financial condition is such that the Subscriber is not
under any present necessity or constraint to dispose of the Common Stock to
satisfy any existing or contemplated debt or undertaking.         (s) The
Subscriber acknowledges that all decisions regarding the management of the
Company will be made by the officers of Company, and that the Subscriber will
have no opportunity to have any input on management decisions.         (t) The
Company, including its agents and partners, has not made any other
representations or warranties to the Subscriber, or rendered any investment or
tax advice except as specifically contained herein.         (u) The Subscriber
has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required pursuant hereto.        
(v) The Subscriber acknowledges that the Company and others will rely upon the
truth and accuracy of the foregoing acknowledgments, representations and
agreements and agrees that if any of the acknowledgments, representations, or
agreements deemed to have been made by it are no longer accurate, it shall
promptly notify the Company in writing.         (w) The Subscriber has reviewed,
understands and agrees to comply with the investor notices set forth on Exhibit
A hereto.

 

6. Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company, its agents, and partners, against any damage, loss, expense, or cost,
including reasonable attorneys’ fees, sustained as a result of any misstatement
or omission on the Subscriber’s part.     7. Obligations Irrevocable. The
obligations of the Subscriber hereunder shall be irrevocable, except with the
written consent of the Company.     8. Rejection of Subscription: The Company
reserves the right to reject any subscription in whole or in part, in the
Company sole discretion. Subscriptions need not be accepted in the order
received, although the Common Stock may be allocated among investors who
subscribed early in the offering and for significant sums.

 

Page 7 of 9

 

Verb Technology Company, Inc. – Subscription Agreement

 

 

 

9. Waiver, Amendment. Neither this Agreement nor any provisions hereof shall be
modified, changed, discharged, or terminated except by an instrument in writing,
signed by the party against whom any waiver, change, discharge, or termination
is sought.     10. Assignability. Neither this Agreement nor any right, remedy,
obligation, or liability arising hereunder or by reason hereof shall be
assignable by the Subscriber without the prior written consent of the Company.  
  11. Applicable Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, United
States.  The parties hereby irrevocably submit to the exclusive jurisdiction of
the courts of the State of California and the Federal courts of the United
States of America located in Orange County, California for purposes of any suit,
action or other proceeding arising from this Agreement and the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
thereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in such courts or that the venue
thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts.  Each of the parties hereby consent to and
grant any such court jurisdiction over the person of such parties and over the
subject matter of any such dispute.  In the event any legal or equitable
proceeding is brought by either party to enforce against the other party any of
the terms or conditions of this Agreement, the prevailing party shall be
entitled to recover from the other party its reasonable costs and expenses,
including without limitation reasonable attorneys’ fees, costs of defense and
expenses paid or actually incurred in good faith.       12. Section and Other
Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.     13. Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which together shall be deemed to be one and
the same agreement.     14. Notices. All notices and other communications
provided for herein shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid, or by electronic mail:

 

If to the Company, to the following address:

 

VERB TECHNOLOGY COMPANY, INC.

Attn: Rory J. Cutaia

2210 Newport Blvd, Ste. 200

Newport Beach, CA 92663

 

Page 8 of 9

 

Verb Technology Company, Inc. – Subscription Agreement

 

 

 

If to the Subscriber, to the most recent physical or electronic mail address set
forth in the Company’s books and records.

 

15. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors, and assigns.     16. Survival. All representations,
warranties, and covenants contained in this Agreement shall survive (i) the
acceptance of the subscription by the Company, (ii) changes in the transactions,
documents, and instruments which are not material or which are to the benefit of
the Subscriber, and (iii) the death or disability of the Subscriber.     17.
Notification of Changes. The Subscriber hereby covenants and agrees to notify
the Company upon the occurrence of any event prior to the closing of the
purchase of the Common Stock pursuant to this Agreement which would cause any
representation, warranty, or covenant of the Subscriber contained in this
Agreement to be false or incorrect.

 

[SIGNATURE PAGE FOLLOWS]

 

Page 9 of 9

 

Verb Technology Company, Inc. – Subscription Agreement

 

 

 

VERB TECHNOLOGY COMPANY, INC.

 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE

 

The undersigned, desiring to purchase Common Stock of Verb Technology Company,
Inc., by executing this signature page, hereby executes, adopts and agrees to
all terms, conditions and representations of the Subscription Agreement.

 

  a. (The number of shares of Common Stock the undersigned hereby irrevocably
subscribes for is:   ______________         (print number of Securities)        
    b. (The aggregate purchase price (based on a purchase price of US$1.20 per
share) for the Common Stock the undersigned hereby irrevocably subscribes for
is:   $_____________         (print aggregate purchase price)             c. The
Common Stock being subscribed for will be owned by, and should be recorded on
the Company’s books as held in the name of:    

 

_________________________________

(Print Name of Owners or Co-Owners)

 

Address: __________________________

 

__________________________

 

Email: ____________________________

 

SSN/EIN: __________________________

 

 

 

 

EXHIBIT A

 

INVESTOR NOTICES

 

THE COMMON STOCK (THE “SECURITIES”) OF VERB TECHNOLOGY COMPANY, INC., A NEVADA
CORPORATION (THE “COMPANY”) OFFERED THROUGH THE SUBSCRIPTION AGREEMENT TO WHICH
THIS NOTICE IS ATTACHED (THIS “OFFERING”) IS A SPECULATIVE INVESTMENT AND THIS
OFFERING INVOLVES SUBSTANTIAL RISKS TO INVESTORS, INCLUDING THE RISK THAT
INVESTORS MIGHT LOSE THEIR ENTIRE INVESTMENT IN THE COMPANY. THERE ARE SEVERE
RESTRICTIONS ON TRANSFERS OF THE SECURITIES OFFERED IN THIS OFFERING AND THERE
IS NO LIQUIDITY IN THIS INVESTMENT. THE SECURITIES OFFERED IN THIS OFFERING MAY
BE OFFERED AND SOLD ONLY TO ACCREDITED INVESTORS.

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND SUCH LAWS. THE SECURITIES MAY NOT BE TRANSFERRED OR RESOLD EXCEPT
AS PERMITTED (A) UNDER SUCH ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM AND (B) BY THE TERMS CONTAINED IN THE OFFERING DOCUMENTS FOR
THIS OFFERING, INCLUDING, BUT NOT LIMITED TO, THE SUBSCRIPTION AGREEMENT TO
WHICH THIS NOTICE IS ATTACHED (COLLECTIVELY, THE “OFFERING DOCUMENTS”).

 

THE OFFERING DOCUMENTS DO NOT CONSTITUTE AN OFFER TO SELL, OR THE SOLICITATION
OF AN OFFER TO BUY, THE SECURITIES (NOR SHALL THERE BE ANY SALE OF ANY SUCH
SECURITIES) IN ANY STATE OR FOREIGN JURISDICTION IN WHICH SUCH OFFER,
SOLICITATION OR SALE WOULD BE UNLAWFUL.

 

THE RECIPIENT OF THE OFFERING DOCUMENTS MAY NOT SOLICIT, DIRECTLY OR INDIRECTLY
(WHETHER THROUGH AN AGENT OR OTHERWISE), THE PARTICIPATION OF ANOTHER
PROSPECTIVE INVESTOR OR DELIVER THE OFFERING DOCUMENTS OR ANY REPRODUCTION OF
THE OFFERING DOCUMENTS, IN WHOLE OR IN PART, TO ANY OTHER PERSON (OTHER THAN HIS
AGENTS AND AFFILIATES) WITHOUT THE PRIOR WRITTEN APPROVAL OF THE COMPANY. THE
OFFERING DOCUMENTS CONTAIN ALL OF THE REPRESENTATIONS BY THE COMPANY CONCERNING
THIS OFFERING AND NO PERSON SHALL MAKE DIFFERENT OR BROADER STATEMENTS THAN
THOSE CONTAINED HEREIN. PROSPECTIVE INVESTORS ARE CAUTIONED NOT TO RELY UPON ANY
INFORMATION NOT EXPRESSLY SET FORTH IN THE OFFERING DOCUMENTS.

 

NEITHER THE DELIVERY OF THE OFFERING DOCUMENTS NOR ANY SALE MADE HEREUNDER
SHALL, UNDER ANY CIRCUMSTANCE, CREATE ANY IMPLICATION THAT THERE HAS NOT BEEN A
CHANGE IN THE AFFAIRS OF THE COMPANY AS REPRESENTED IN THE COMPANY’S RECENT
SECURITIES FILINGS WITH THE SECURITIES & EXCHANGE COMMISSION (THE “SEC
FILINGS”). THE OFFERING DOCUMENTS SUPERSEDE ALL WRITTEN AND/OR ORAL INFORMATION,
IF ANY, RECEIVED BY THE PROSPECTIVE INVESTOR BEFORE THE DATE HEREOF. TO THE
EXTENT THAT ANY INFORMATION SET FORTH IN THE OFFERING DOCUMENTS OR ANY
SUPPLEMENT THERETO SHALL BE INCONSISTENT WITH SUCH PREVIOUSLY RECEIVED
INFORMATION, THE OFFERING DOCUMENTS, ITS SUPPLEMENTS AND RELATED DOCUMENTS SHALL
GOVERN.

 

 

 

 

IN MAKING AN INVESTMENT DECISION, PROSPECTIVE INVESTORS MUST RELY ON THEIR OWN
EXAMINATION OF THE COMPANY, THE SEC FILINGS, AND THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED. PROSPECTIVE INVESTORS ARE NOT TO
CONSTRUE THE CONTENTS OF THE OFFERING DOCUMENTS, THE SEC FILINGS OR ANY PRIOR OR
SUBSEQUENT COMMUNICATION FROM THE COMPANY OR ANY OTHER PARTY AS LEGAL, BUSINESS
OR TAX ADVICE. EACH PROSPECTIVE INVESTOR SHOULD CONSULT HIS, HER OR ITS OWN
ATTORNEY, BUSINESS ADVISOR AND TAX ADVISOR AS TO LEGAL, BUSINESS, TAX AND
RELATED MATTERS CONCERNING THIS OFFERING.

 

THIS OFFERING WILL TERMINATE ON THE EARLIER OF THE DATE ON WHICH SUBSCRIPTIONS
FOR ALL THE SECURITIES OFFERED IN THIS OFFERING HAVE BEEN ACCEPTED OR MARCH 31,
2020; PROVIDED, HOWEVER, THE COMPANY MAY, IN ITS SOLE DISCRETION EXTEND THIS
OFFERING. THE COMPANY RESERVES THE RIGHT TO WITHDRAW OR MODIFY THIS OFFERING AT
ANY TIME PRIOR TO ACCEPTANCE BY THE COMPANY OF SUBSCRIPTIONS TO PURCHASE ALL THE
SECURITIES OFFERED IN THIS OFFERING. THE COMPANY, IN ITS SOLE DISCRETION, MAY
ACCEPT OR REJECT SUBSCRIPTIONS FOR ANY OR NO REASON.

 

PRIOR TO THE CONSUMMATION OF A SALE OF ANY OF THE SECURITIES OFFERED IN THIS
OFFERING, THE COMPANY WILL MAKE AVAILABLE TO ANY PROSPECTIVE INVESTOR THE
OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE COMPANY
CONCERNING THE TERMS AND CONDITIONS OF THIS OFFERING OR ANY OTHER RELEVANT
MATTER, AND TO OBTAIN ANY ADDITIONAL INFORMATION TO THE EXTENT THE COMPANY
POSSESSES SUCH INFORMATION OR CAN OBTAIN THE INFORMATION WITHOUT UNDUE EFFORT OR
EXPENSE.

 

ANTI-MONEY LAUNDERING AND ANTI-TERRORIST FINANCING

 

As part of the Company’s responsibility to comply with regulations aimed at the
prevention of money laundering and terrorist financing, and associated increased
regulatory requirements with respect to the sources of funds used in investments
and other activities, the Company MAY require prospective purchasers to provide
documentation verifying, among other things, such purchasers’ and any of their
beneficial owners’ identities, and source and use of funds used to purchase any
COMMON STOCK in this offering.

 

The Company also reserves the right to request such identification evidence with
respect to an assignee or transferee of any COMMON stock. In the event of delay
or failure by a purchaser, assignee or transferee to produce any information
required for verification purposes, the Company may refuse to accept or delay
the acceptance of any assignment or transfer. In addition, the Company reserves
the right to refuse to make any issuance of SECURITIES to a purchaser, assignee,
transferee or holder thereof if the Company suspects or is advised that the
issuance to such individual or entity might result in a breach or violation of
any applicable anti-money laundering or anti-terrorist financing laws.

 

 

 

 

notiCe to residents in the united arab emirates:

 

INSOFAR AS THE COMMON STOCK REGULATED AS SECURITIES IN ANY COUNTRY OUTSIDE THE
UNITED ARAB EMIRATES, THE OFFERING THEREOF WILL BE DEEMED TO RELATE TO AN OFFER
OF FOREIGN SECURITIES AND THEY HAVE NOT BEEN LISTED ON OR REGISTERED WITH THE
SECURITIES AND COMMODITIES AUTHORITY (“SCA”) IN THE UNITED ARAB EMIRATES. THE
SCA HAS NOT APPROVED OF THIS OFFERING OR TAKEN STEPS TO VERIFY THE INFORMATION
SET OUT IN ANY OFFERING OR MARKETING MATERIALS RELATING THERETO, AND HAS NO
RESPONSIBILITY FOR THEM. THE COMMON STOCK IS ILLIQUID AND SUBJECT TO
RESTRICTIONS ON THEIR RESALE. PROSPECTIVE PURCHASERS THEREOF SHOULD CONDUCT
THEIR OWN DUE DILIGENCE ON THEM AND THE ISSUER THEREOF. IF YOU DO NOT UNDERSTAND
THE CONTENTS OF ANY OFFERING OR MARKETING MATERIALS RELATING THERETO, YOU SHOULD
CONSULT AN AUTHORIZED FINANCIAL ADVISER. FOR THE AVOIDANCE OF DOUBT, ONLY
INVESTORS THAT HAVE, OF THEIR OWN INITIATIVE, REQUESTED INFORMATION REGARDING
THE COMMON STOCK MAY RECEIVE THIS INFORMATION AND IT IS STRICTLY CONFIDENTIAL
AND DOES NOT CONSTITUTE AN OFFER TO THE PUBLIC.

 

NOTICE TO RESIDENTS IN THE DUBAI INTERNATIONAL FINANCIAL CENTRE:

 

THE DUBAI FINANCIAL SERVICES AUTHORITY (THE “DFSA”) HAS NO RESPONSIBILITY FOR
REVIEWING OR VERIFYING ANY DOCUMENTS IN CONNECTION WITH THE OFFER OF the common
stock AND ANYONE PARTICIPATING IN THE OFFER OF THEM IN THE Dubai International
Finance Centre (the “DIFC”) WILL NOT ENJOY ANY OF THE INVESTOR PROTECTIONS
AVAILABLE UNDER DIFC LAW AND REGULATION.

 

NOTICE TO RESIDENTS OF CANADA:

 

THE SECURITIES MAY BE SOLD ONLY TO PURCHASERS PURCHASING AS PRINCIPAL THAT ARE
BOTH “ACCREDITED INVESTORS” AS DEFINED IN NATIONAL INSTRUMENT 45-106 PROSPECTUS
AND REGISTRATION EXEMPTIONS AND “PERMITTED CLIENTS” AS DEFINED IN NATIONAL
INSTRUMENT 31-103 REGISTRATION REQUIREMENTS, EXEMPTIONS AND ONGOING REGISTRANT
OBLIGATIONS. ANY RESALE OF THE SECURITIES MUST BE MADE IN ACCORDANCE WITH AN
EXEMPTION FROM THE PROSPECTUS REQUIREMENTS AND IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OF APPLICABLE SECURITIES LAWS.

 

NOTICE TO RESIDENTS OF CHINA:

 

THE SECURITIES ARE NOT BEING, AND MAY NOT BE, OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, WITHIN THE PEOPLE’S REPUBLIC OF CHINA (FOR SUCH PURPOSES, NOT
INCLUDING THE HONG KONG AND MACAU SPECIAL ADMINISTRATIVE REGIONS OR TAIWAN, THE
“PRC”), EXCEPT AS PERMITTED BY THE SECURITIES AND OTHER LAWS AND REGULATIONS OF
THE PEOPLE’S REPUBLIC OF CHINA. THE SECURITIES MAY ONLY BE OFFERED OR SOLD TO
PRC PURCHASERS THAT ARE AUTHORIZED TO ENGAGE IN THE PURCHASE OF INSTRUMENTS OF
THE TYPE BEING OFFERED OR SOLD. PRC PURCHASERS ARE RESPONSIBLE FOR OBTAINING ALL
RELEVANT GOVERNMENT REGULATORY APPROVALS AND LICENSES, VERIFICATION AND/OR
REGISTRATION THEMSELVES, AND COMPLYING WITH ALL RELEVANT PRC REGULATIONS,
INCLUDING ANY RELEVANT FOREIGN EXCHANGE AND OVERSEAS INVESTMENT REGULATIONS.

 

 

 

 

NOTICE TO RESIDENTS OF HONG KONG:

 

SECURITIES MAY NOT BE OFFERED OR SOLD IN HONG KONG BY MEANS OF ANY DOCUMENT
OTHER THAN (I) IN CIRCUMSTANCES WHICH DO NOT CONSTITUTE ANY OFFER TO THE PUBLIC
WITHIN THE MEANING OF THE COMPANIES (WINDING UP AND MISCELLANEOUS PROVISIONS)
ORDINANCE (CAP. 32 OF THE LAWS OF HONG KONG) (THE “CWUMP ORDINANCE”) OR WHICH DO
NOT CONSTITUTE AN INVITATION TO THE PUBLIC WITHIN THE MEANING OF THE SECURITIES
AND FUTURES ORDINANCE (CAP. 571 OF THE LAWS OF HONG KONG) (“SECURITIES AND
FUTURES ORDINANCE”), OR (II) TO “PROFESSIONAL INVESTORS” AS DEFINED IN THE
SECURITIES AND FUTURES ORDINANCE AND ANY RULES MADE THEREUNDER, OR (III) IN
OTHER CIRCUMSTANCES WHICH DO NOT RESULT IN THIS MEMORANDUM BEING A “PROSPECTUS”
AS DEFINED IN THE CWUMP ORDINANCE, AND NO ADVERTISEMENT, INVITATION OR DOCUMENT
RELATING TO THE SECURITIES MAY BE ISSUED OR MAY BE IN THE POSSESSION OF ANY
PERSON FOR THE PURPOSE OF ISSUE (IN EACH CASE WHETHER IN HONG KONG OR
ELSEWHERE), WHICH IS DIRECTED AT, OR THE CONTENTS OF WHICH ARE LIKELY TO BE
ACCESSED OR READ BY, THE PUBLIC IN HONG KONG (EXCEPT IF PERMITTED TO DO SO UNDER
THE SECURITIES LAWS OF HONG KONG) OTHER THAN WITH RESPECT TO INSTRUMENTS WHICH
ARE OR ARE INTENDED TO BE DISPOSED OF ONLY TO PERSONS OUTSIDE OF HONG KONG OR
ONLY TO “PROFESSIONAL INVESTORS” IN HONG KONG AS DEFINED IN THE SECURITIES AND
FUTURES ORDINANCE AND ANY RULES MADE THEREUNDER.

 

NOTICE TO RESIDENTS OF THE EUROPEAN ECONOMIC AREA:

 

IN RELATION TO EACH MEMBER STATE OF THE EUROPEAN ECONOMIC AREA WHICH HAS
IMPLEMENTED THE PROSPECTUS DIRECTIVE (EACH, A “RELEVANT MEMBER STATE”), THE
SECURITIES AND ANY RELATED DOCUMENTS ARE BEING DISTRIBUTED ONLY TO, AND DIRECTED
ONLY AT (AND ANY RELATED PURCHASE ACTIVITY WILL BE ENGAGED ONLY WITH) (A) A
LEGAL ENTITY THAT IS A QUALIFIED INVESTOR AS DEFINED IN THE PROSPECTUS
DIRECTIVE, (B) FEWER THAN 150 NATURAL OR LEGAL PERSONS (OTHER THAN QUALIFIED
INVESTORS AS DEFINED IN THE PROSPECTUS DIRECTIVE), SUBJECT TO OBTAINING THE
PRIOR CONSENT OF ANY REPRESENTATIVE FOR ANY SUCH OFFER; OR (C) PERSON THE SALES
TO WHOM WOULD BE IN ANY OTHER CIRCUMSTANCE FALLING WITHIN ARTICLE 3(2) OF THE
PROSPECTUS DIRECTIVE; PROVIDED THAT NO SUCH TRANSACTION MAY RESULT IN A
REQUIREMENT FOR THE PUBLICATION BY THE COMPANY OF A PROSPECTUS PURSUANT TO
ARTICLE 3 OF THE PROSPECTUS DIRECTIVE. THE EXPRESSION “PROSPECTUS DIRECTIVE”
MEANS DIRECTIVE 2003/71/EC (AS AMENDED), INCLUDING BY DIRECTIVE 2010/73/EU, AND
INCLUDES ANY RELEVANT IMPLEMENTING MEASURE IN THE RELEVANT MEMBER STATE. THIS
EUROPEAN ECONOMIC AREA SELLING RESTRICTION IS IN ADDITION TO ANY OTHER
APPLICABLE SELLING RESTRICTIONS SET FORTH HEREIN.

 

NOTICE TO RESIDENTS OF THE UNITED KINGDOM:

 

IN THE UNITED KINGDOM THE SECURITIES ARE BEING DISTRIBUTED ONLY TO, AND ARE
DIRECTED ONLY AT (AND ANY PURCHASE ACTIVITY TO WHICH THEY RELATE WILL BE ENGAGED
ONLY WITH) (I) INVESTMENT PROFESSIONALS (WITHIN THE MEANING OF ARTICLE 19(5) OF
THE FINANCIAL SERVICES AND MARKETS ACT 2000 (FINANCIAL PROMOTION) ORDER 2005 AS
AMENDED (THE “FPO”)); (II) PERSONS OR ENTITIES OF A KIND DESCRIBED IN ARTICLE 49
OF THE FPO; (III) CERTIFIED SOPHISTICATED INVESTORS (WITHIN THE MEANING OF
ARTICLE 50(1) OF THE FPO); AND (IV) OTHER PERSONS TO WHOM THEY MAY OTHERWISE
LAWFULLY BE COMMUNICATED (ALL SUCH PERSONS TOGETHER BEING REFERRED TO AS
“RELEVANT PERSONS”). PERSONS WHO ARE NOT RELEVANT PERSONS SHOULD NOT TAKE ANY
ACTION IN CONNECTION WITH THE SECURITIES OR BASED UPON ANY DOCUMENTS USED IN
CONNECTION THEREWITH. IT IS A CONDITION OF THE PURCHASER’S ACQUISITION OF THE
SECURITIES THAT THE PURCHASER WARRANT TO THE COMPANY, ITS DIRECTORS, AND ITS
OFFICERS THAT THE PURCHASER IS A RELEVANT PERSON. THE SECURITIES AND ANY
DOCUMENTS USED IN CONNECTION THEREWITH HAVE NOT BEEN APPROVED BY ANY AUTHORIZED
PERSON.

 

 

 

 

NOTICE TO RESIDENTS OF JAPAN:

 

THE SECURITIES ARE BEING OFFERED TO A LIMITED NUMBER OF QUALIFIED INSTITUTIONAL
INVESTORS (TEKIKAKU KIKAN TOSHIKA, AS DEFINED IN THE SECURITIES EXCHANGE LAW OF
JAPAN (LAW NO. 25 OF 1948, AS AMENDED)) AND/OR A SMALL NUMBER OF INVESTORS, IN
ALL CASES UNDER CIRCUMSTANCES THAT WILL FALL WITHIN THE PRIVATE PLACEMENT
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES EXCHANGE LAW AND
OTHER RELEVANT LAWS AND REGULATIONS OF JAPAN. AS SUCH, THE SECURITIES HAVE NOT
BEEN REGISTERED AND WILL NOT BE REGISTERED UNDER THE SECURITIES EXCHANGE LAW OF
JAPAN. PURCHASERS OF THE SECURITIES AGREE NOT TO RE-TRANSFER OR RE-ASSIGN THE
SECURITIES TO ANYONE OTHER THAN NON-RESIDENTS OF JAPAN EXCEPT PURSUANT TO A
PRIVATE PLACEMENT EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF, AND OTHERWISE
IN COMPLIANCE WITH, THE SECURITIES EXCHANGE LAW AND OTHER RELEVANT LAWS AND
REGULATIONS OF JAPAN.

 

NOTICE TO THE RESIDENTS OF THE RUSSIAN FEDERATION:

 

THE SECURITIES AND ANY RELATED DOCUMENTS ARE NOT AN OFFER, OR AN INVITATION TO
MAKE OFFERS, TO SELL, PURCHASE, EXCHANGE OR OTHERWISE TRANSFER SECURITIES OR
FOREIGN FINANCIAL INSTRUMENTS TO OR FOR THE BENEFIT OF ANY PERSON OR ENTITY
RESIDENT, INCORPORATED, ESTABLISHED OR HAVING THEIR USUAL RESIDENCE IN THE IN
THE RUSSIAN FEDERATION, EXCEPT “QUALIFIED INVESTORS” (AS DEFINED UNDER RUSSIAN
SECURITIES LAWS) TO THE EXTENT PERMITTED UNDER RUSSIAN SECURITIES LAWS. THE
SECURITIES AND ANY DOCUMENTS USED IN CONNECTION THEREWITH ARE NOT AN
ADVERTISEMENT IN CONNECTION WITH THE “PLACEMENT” OR A “PUBLIC CIRCULATION” (AS
BOTH TERMS ARE DEFINED UNDER RUSSIAN SECURITIES LAW) OF ANY SECURITIES, AND THE
SECURITIES ARE NOT INTENDED FOR “PLACEMENT” OR “PUBLIC CIRCULATION” IN THE
RUSSIAN FEDERATION, IN EACH CASE UNLESS OTHERWISE PERMITTED UNDER RUSSIAN
SECURITIES LAWS. NEITHER THE SECURITIES NOR A PROSPECTUS RELATING HERETO HAVE
BEEN OR WILL BE REGISTERED WITH THE CENTRAL BANK OF THE RUSSIAN FEDERATION.

 

NOTICE TO RESIDENTS OF SINGAPORE:

 

THE SECURITIES AND ANY DOCUMENTS USED IN CONNECTION THEREWITH HAVE NOT BEEN
REGISTERED AS A PROSPECTUS WITH THE MONETARY AUTHORITY OF SINGAPORE UNDER THE
SECURITIES AND FUTURES ACT, CHAPTER 289 OF SINGAPORE (“SFA”). ACCORDINGLY, THE
SECURITIES AND ANY OTHER DOCUMENT IN CONNECTION WITH THE OFFER OR SALE, OR
INVITATION FOR SUBSCRIPTION OR PURCHASE, THEREOF MAY NOT BE CIRCULATED OR
DISTRIBUTED, NOR MAY IT BE OFFERED OR SOLD, OR BE MADE THE SUBJECT OF AN
INVITATION FOR SUBSCRIPTION OR PURCHASE, WHETHER DIRECTLY OR INDIRECTLY, TO ANY
PERSON IN SINGAPORE OTHER THAN (I) TO AN INSTITUTIONAL INVESTOR UNDER SECTION
274 OF THE SFA, (II) TO A RELEVANT PERSON PURSUANT TO SECTION 275(1), OR ANY
PERSON PURSUANT TO SECTION 275(1A), AND IN ACCORDANCE WITH THE CONDITIONS
SPECIFIED IN SECTION 275 OF THE SFA, OR (III) OTHERWISE PURSUANT TO, AND IN
ACCORDANCE WITH THE CONDITIONS OF, ANY OTHER APPLICABLE PROVISION OF THE SFA.
WHERE ANY SECURITIES ARE SUBSCRIBED FOR OR PURCHASED UNDER SECTION 275 OF THE
SFA BY A RELEVANT PERSON WHICH IS A TRUST (WHERE THE TRUSTEE IS NOT AN
ACCREDITED INVESTOR (AS DEFINED IN SECTION 4A OF THE SFA)) WHOSE SOLE PURPOSE IS
TO HOLD INVESTMENTS AND EACH BENEFICIARY OF THE TRUST IS AN ACCREDITED INVESTOR,
THE BENEFICIARIES’ RIGHTS AND INTEREST (HOWSOEVER DESCRIBED) IN THAT TRUST SHALL
NOT BE TRANSFERABLE FOR 6 MONTHS AFTER THAT TRUST HAS ACQUIRED THE SHARES UNDER
SECTION 275 OF THE SFA EXCEPT (I) TO AN INSTITUTIONAL INVESTOR UNDER SECTION 274
OF THE SFA OR TO A RELEVANT PERSON (AS DEFINED IN SECTION 275(2) OF THE SFA),
(II) WHERE SUCH TRANSFER ARISES FROM AN OFFER THAT IS MADE ON TERMS THAT SUCH
RIGHTS OR INTEREST ARE ACQUIRED AT A CONSIDERATION OF NOT LESS THAN SUS$200,000
(OR ITS EQUIVALENT IN A FOREIGN CURRENCY) FOR EACH TRANSACTION (WHETHER SUCH
AMOUNT IS TO BE PAID FOR IN CASH OR BY EXCHANGE OF SECURITIES OR OTHER ASSETS),
(III) WHERE NO CONSIDERATION IS OR WILL BE GIVEN FOR THE TRANSFER, (IV) WHERE
THE TRANSFER IS BY OPERATION OF LAW, (V) AS SPECIFIED IN SECTION 276(7) OF THE
SFA, OR (VI) AS SPECIFIED IN REGULATION 32.

 

 

 

 

NOTICE TO RESIDENTS OF SOUTH KOREA:

 

THE SECURITIES AND ANY DOCUMENTS USED IN CONNECTION THEREWITH ARE NOT, AND UNDER
NO CIRCUMSTANCES MAY BE CONSTRUED AS, A PUBLIC OFFERING OF SECURITIES IN SOUTH
KOREA. NEITHER THE COMPANY NOR ANY PLACEMENT AGENT MAY MAKE ANY REPRESENTATION
WITH RESPECT TO THE ELIGIBILITY OF ANY PERSON TO ACQUIRE THE SECURITIES UNDER
THE LAWS OF SOUTH KOREA, INCLUDING, WITHOUT LIMITATION, INDIRECT INVESTMENT
ASSET MANAGEMENT BUSINESS LAW, THE SECURITIES AND EXCHANGE ACT AND THE FOREIGN
EXCHANGE TRANSACTION ACT AND REGULATIONS THEREUNDER. THE SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES AND EXCHANGE ACT, SECURITIES INVESTMENT
TRUST BUSINESS ACT OR THE SECURITIES INVESTMENT COMPANY ACT OF SOUTH KOREA AND
THE SECURITIES MAY NOT BE OFFERED, SOLD OR DELIVERED, DIRECTLY OR INDIRECTLY, OR
OFFERED OR SOLD TO ANY PERSON FOR REOFFERING OR RESALE, DIRECTLY OR INDIRECTLY,
IN SOUTH KOREA OR TO ANY RESIDENT OF SOUTH KOREA, EXCEPT PURSUANT TO THE
APPLICABLE LAWS AND REGULATIONS OF SOUTH KOREA.

 

NOTICE TO RESIDENTS OF SWITZERLAND:

 

SECURITIES MAY NOT BE PUBLICLY OFFERED IN SWITZERLAND AND WILL NOT BE LISTED ON
THE SIX SWISS EXCHANGE (“SIX”) OR ON ANY OTHER STOCK EXCHANGE OR REGULATED
TRADING FACILITY IN SWITZERLAND. SECURITIES AND ANY RELATED DOCUMENTS HAVE BEEN
PREPARED WITHOUT REGARD TO THE DISCLOSURE STANDARDS FOR ISSUANCE PROSPECTUSES
UNDER ART. 652A OR ART. 1156 OF THE SWISS CODE OF OBLIGATIONS OR THE DISCLOSURE
STANDARDS FOR LISTING PROSPECTUSES UNDER ART. 27 FF. OF THE SIX LISTING RULES OR
THE LISTING RULES OF ANY OTHER STOCK EXCHANGE OR REGULATED TRADING FACILITY IN
SWITZERLAND. NEITHER THE SECURITIES NOR ANY RELATED MARKETING MATERIAL MAY BE
PUBLICLY DISTRIBUTED OR OTHERWISE MADE PUBLICLY AVAILABLE IN SWITZERLAND. THE
SECURITIES AND ANY RELATED MARKETING MATERIALS HAVE NOT BEEN AND WILL NOT BE
FILED WITH OR APPROVED BY ANY SWISS REGULATORY AUTHORITY, PARTICULARLY INCLUDING
THE SWISS FINANCIAL MARKET SUPERVISORY AUTHORITY (“FINMA”), AND THEY HAVE NOT
BEEN AUTHORIZED UNDER THE SWISS FEDERAL ACT ON COLLECTIVE INVESTMENT SCHEMES
(“CISA”). THE PROTECTIONS AFFORDED TO ACQUIRERS OF INTERESTS IN COLLECTIVE
INVESTMENT SCHEMES UNDER THE CISA DOES NOT EXTEND TO ACQUIRERS OF THE
SECURITIES.

 

NOTICE TO RESIDENTS OF ISRAEL:

 

THE COMPANY DOES NOT INTEND TO OFFER THE SECURITIES TO THE PUBLIC IN ISRAEL
WITHIN THE MEANING OF THE ISRAELI SECURITIES LAW, 1968, OR OFFER SECURITIES,
WITHIN ANY SPECIFIC YEAR, TO MORE THAN 35 OFFEREES RESIDENT IN ISRAEL. EACH
OFFEREE MUST AND HEREBY DOES WARRANT TO THE COMPANY THAT IT IS PURCHASING THE
SECURITIES FOR INVESTMENT PURPOSES ONLY AND NOT FOR PURPOSES OF RESALE.

 

NOTICE TO RESIDENTS OF UKRAINE:

 

THE SECURITIES AND ANY DOCUMENTS USED IN CONNECTION THEREWITH DO NOT CONSTITUTE
AN OFFER OF THE SECURITIES IN THE UKRAINE. THE SECURITIES HAVE NOT BEEN OFFERED
OR SOLD, AND WILL NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE
UKRAINE, EXCEPT AS MAY BE PERMITTED BY LAW.

 

 

 

 

NOTICE TO RESIDENTS OF INDIA:

 

THE SECURITIES AND ANY DOCUMENTS USED IN CONNECTION THEREWITH AND ANY RELATED
DOCUMENTS DO NOT CONSTITUTE AN OFFER TO SELL TO OR AN OFFER TO BUY INTEREST FROM
ANY PERSON OTHER THAN THE PERSON TO WHOM THIS MEMORANDUM HAS BEEN SENT BY THE
COMPANY OR ITS AUTHORIZED AGENTS. THE SECURITIES AND ANY DOCUMENTS USED IN
CONNECTION THEREWITH SHOULD NOT BE CONSTRUED AS A PROSPECTUS. THE SECURITIES AND
ANY DOCUMENTS USED IN CONNECTION THEREWITH ARE NOT BEING OFFERED FOR SALE OR
SUBSCRIPTION BUT ARE BEING PRIVATELY PLACED WITH A LIMITED NUMBER OF
SOPHISTICATED INVESTORS, AND PROSPECTIVE INVESTORS MUST OBTAIN LEGAL ADVICE THAT
THEY ARE ENTITLED TO SUBSCRIBE FOR THESE INSTRUMENTS AND MUST COMPLY WITH ALL
RELEVANT INDIAN LAWS IN THIS RESPECT.

 

NOTICE TO RESIDENTS OF AUSTRALIA:

 

NO SECURITIES, PLACEMENT DOCUMENT, PROSPECTUS, PRODUCT DISCLOSURE STATEMENT OR
OTHER DISCLOSURE DOCUMENT HAS BEEN LODGED WITH THE AUSTRALIAN SECURITIES AND
INVESTMENTS COMMISSION (ASIC), IN RELATION TO THIS OFFERING. THE SECURITIES AND
ANY DOCUMENTS USED IN CONNECTION THEREWITH AND ANY RELATED DOCUMENTS DO NOT
CONSTITUTE A PROSPECTUS, PRODUCT DISCLOSURE STATEMENT OR OTHER DISCLOSURE
DOCUMENT UNDER THE CORPORATIONS ACT 2001 (OR THE CORPORATIONS ACT) AND DO NOT
PURPORT TO INCLUDE THE INFORMATION REQUIRED THEREFOR. ANY OFFER IN AUSTRALIA OF
THE SECURITIES AND ANY DOCUMENTS USED IN CONNECTION THEREWITH MAY ONLY BE MADE
TO “SOPHISTICATED INVESTORS” (WITHIN THE MEANING OF SECTION 708(8) OF THE
CORPORATIONS ACT), “PROFESSIONAL INVESTORS” (WITHIN THE MEANING OF SECTION
708(11) OF THE CORPORATIONS ACT) OR OTHERWISE PURSUANT TO ONE OR MORE EXEMPTIONS
CONTAINED IN SECTION 708 OF THE CORPORATIONS ACT SO THAT IT IS LAWFUL TO OFFER
THE SECURITIES AND ANY DOCUMENTS USED IN CONNECTION THEREWITH WITHOUT DISCLOSURE
TO INVESTORS UNDER CHAPTER 6D OF THE CORPORATIONS ACT. THE SECURITIES AND ANY
DOCUMENTS USED IN CONNECTION THEREWITH MUST NOT BE OFFERED FOR SALE IN AUSTRALIA
IN THE PERIOD OF 12 MONTHS AFTER THE DATE OF ALLOTMENT UNDER THIS OFFERING,
EXCEPT IN CIRCUMSTANCES (I) WHERE DISCLOSURE TO PURCHASERS UNDER CHAPTER 6D OF
THE CORPORATIONS ACT WOULD NOT BE REQUIRED PURSUANT TO AN EXEMPTION UNDER
SECTION 708 OF THE CORPORATIONS ACT OR OTHERWISE OR (II) WHERE THE OFFER IS
PURSUANT TO A DISCLOSURE DOCUMENT WHICH COMPLIES WITH CHAPTER 6D OF THE
CORPORATIONS ACT. ANY PERSON ACQUIRING THE SECURITIES AND ANY DOCUMENTS USED IN
CONNECTION THEREWITH MUST OBSERVE SUCH AUSTRALIAN ON-SALE RESTRICTIONS.

 

NOTICE TO RESIDENTS OF THAILAND:

 

THE SECURITIES AND ANY DOCUMENTS USED IN CONNECTION THEREWITH HAVE NOT BE
APPROVED BY THE OFFICE OF THE THAI SECURITIES EXCHANGE COMMISSION (“TSEC”), AND
NO REGISTRATION STATEMENT AND DRAFT PROSPECTUS HAVE BEEN FILED WITH THE TSEC AND
HAVE BECOME EFFECTIVE, IN RELIANCE ON APPLICABLE EXEMPTIONS FROM SUCH
REQUIREMENTS, INCLUDING FOR OFFERS TO “INSTITUTIONAL INVESTORS” UNDER THE
SECURITIES AND EXCHANGE ACT AND ANY RELATED ACT OR RULES.

 

 

 

 

NOTICE TO RESIDENTS OF BRAZIL:

 

THE OFFER OF SECURITIES HAVE NOT BEEN AND WILL NOT BE ISSUED NOR PLACED,
DISTRIBUTED, OFFERED OR NEGOTIATED IN THE BRAZILIAN CAPITAL MARKETS. NEITHER THE
COMPANY NOR THE ISSUANCE OF SECURITIES HAVE BEEN OR WILL BE REGISTERED WITH THE
BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (COMISSÃO DE VALORES MOBILIÁRIOS,
THE CVM). THEREFORE, NEITHER THE COMPANY NOR ANY OF ITS AGENTS HAS OFFERED OR
SOLD, AND WILL NOT OFFER OR SELL, THE SECURITIES IN BRAZIL, EXCEPT IN
CIRCUMSTANCES WHICH DO NOT CONSTITUTE A PUBLIC OFFERING, PLACEMENT, DISTRIBUTION
OR NEGOTIATION OF SECURITIES IN THE BRAZILIAN CAPITAL MARKETS REGULATED BY
BRAZILIAN LEGISLATION.

 

NOTICE TO RESIDENTS OF ARGENTINA:

 

THE SECURITIES ARE NOT AUTHORIZED FOR PUBLIC OFFERING IN ARGENTINA AND THEY MAY
NOT BE SOLD PUBLICLY UNDER THE ARGENTINE CAPITAL MARKETS LAW NO. 26,831, AS
AMENDED. THEREFORE, ANY SUCH TRANSACTION MUST BE MADE PRIVATELY.

 

NOTICE TO RESIDENTS OF ALL OTHER JURISDICTIONS:

 

NO ACTION HAS BEEN TAKEN TO PERMIT THE OFFER, SALE, POSSESSION OR DISTRIBUTION
OF THE SECURITIES OR ANY RELATED DOCUMENTS IN ANY JURISDICTION WHERE ACTION FOR
THAT PURPOSE IS REQUIRED. THE PURCHASERS ARE REQUIRED TO INFORM THEMSELVES
ABOUT, AND TO OBSERVE ANY RESTRICTIONS RELATING TO, THE SECURITIES AND ANY
RELATED DOCUMENTS IN THE PURCHASER’S JURISDICTION.

 

 

 